DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 10/04/2022 is acknowledged.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/04/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "28" and "66" have been used to designate the gas reservoir and a heat exchanger, respectively, in the specification and claims, but are not depicted in any of the drawings .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:
Claim 6 refers to a “container” which should be corrected to be a “common container”, as claim 6 is dependent on claim 5, which teaches a “common container”.
  Claim 7 refers to a “container” which should be corrected to be a “common container”, as claim 7 is dependent on claim 5, which teaches a “common container”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 teaches that the “cleaning liquid and/or the cleaning gas can be delivered toward the particular nozzle”. However, it is unclear which nozzle is being referenced by this phrase. Therefore, it has been interpreted to mean that nozzles that correspond to a dirty sensor may be activated alone.
Claim 4 teaches a controller controls a compressed gas source such that “that the gas reservoir is filled in accordance with the operating state of the vehicle”. However, it is unclear as to what is being referenced by the phrase “operating state of the vehicle”. This could be read to relate to whether the vehicle is in motion or not, whether a sensor requires cleaning, or the external conditions in which the vehicle is in. Therefore, this claim has been interpreted to mean that the compressed gas source fills the gas reservoir based on instructions relayed from the controller. 
Claim 5 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: between the common container and the liquid and gas reservoirs. Claim 5 teaches that a “common container is provided for holding the cleaning liquid and the cleaning gas. However, it is unclear how the common container differs from a liquid or gas reservoir and/or what the nexus is between the common container and the recited liquid and/or gas reservoir recited in claim 1.  For example, are the liquid and gas reservoirs part of the common container or are the liquid and gas reservoirs separate structures from the common container?  
Claims 2, 3, and 6-9 are rejected for citing dependence on rejected claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US10857980B2 to Rice et al.
As to claim 1, Rice discloses a sensor cleaning system for cleaning sensors (See Rice, Col. 19, Lines 56-61, Fig. 4, ref. # 400, which describes a sensor cleaning system)
	comprising a liquid reservoir for holding a cleaning liquid (See Rice, Col. 20, Lines 3-7, Fig. 4, ref. # 402, 408, which describes a liquid reservoir that may hold windshield washer fluid)
	comprising a control unit for activating a switch unit (See Rice, Col. 21, Lines 1-7, Fig. 4, ref. #450, 412-416, which describes one or more controllers that control flow control devices, which are analogous to switch devices)
	  comprising at least one nozzle for spraying at least one sensor (see Rice, Col. 20, Lines 45-60, Fig. 4, ref. # 422-426 and 432-436, which describes sensor cleaning units which may include nozzles)
	the switch unit being provided between the liquid reservoir and the at least one nozzle (See Rice, Fig. 4, ref. # 408, 412, 422, which shows that the flow control devices are situated between the liquid reservoir and sensor cleaning units)
a liquid line being provided between the liquid reservoir and the switch unit and at least one nozzle line being provided between the switch unit and the at least one nozzle (see Rice, Col. 20, Lines 63-67, Fig. 4, ref. # 412-416, 408, 422-426, which describes that the flow control devices control a flow of liquid from the liquid tank to sensor cleaning units, it is reasonable to assume that the flow is transported through lines)
characterized in that a gas reservoir fluidically connected to the liquid reservoir is provided for holding a cleaning gas (See Rice, Col. 20, Lines 34-37, Fig. 4, Ref. # 404, 406, 402, which describes a pressure transfer device that houses a gas (analogous to a gas reservoir), which pressurizes the liquid in the liquid reservoir; it is reasonable to assume that in order to pressurize the liquid, a fluid line must be provided between the two)
in that the cleaning liquid and the cleaning gas are capable of being pressurized during operation such that the cleaning liquid and/or the cleaning gas can be delivered toward the particular nozzle (See Rice, Col. 20, Lines 37-44, Fig. 4, ref. # 408, 412, 414, 416, which describes that the pressurized liquid in the tank may be provided to a flow control device, which ultimately lead to sensor cleaning units/nozzles)
and in that the switch unit is designed such that the at least one sensor can be cleaned via the at least one nozzle line by means of the cleaning liquid leaving the at least one nozzle and/or by means of the cleaning gas leaving the at least one nozzle (See Rice, Col. 20, Lines 63-67, Fig. 4, ref. # 412-416, 404, 408, 422-426, which describes that the flow control devices move pressurized fluid to the sensor cleaning units)
Rice teaches that a gas line is provided between the gas reservoir and the switch unit in the description of the gas-based sensor cleaning system which can optionally be included in the sensor cleaning system. (See Rice, Col. 14, Lines 57-62, Fig. 2, ref. # 208, 212-216, which describes that the gas stored in the gas tank can be distributed to flow control devices, reasonably by lines).
As to claim 2, Rice teaches that the switch unit can be controlled to switch positions by the control unit (See Rice, Col. 5, Lines 55-67, Fig. 2, ref. # 212-216).
Note that the language “the switch unit can be controlled to switch positions by the control unit such that the at least one sensor can be sprayed over the duration of the switch position alternately with the cleaning liquid and the cleaning gas and/or pulsatingly with the cleaning liquid and/or the cleaning gas” relates to the intended use of the invention and imparts no patentability to the claims. Rice describes that the flow control devices (analogous to switch units) are composed of solenoids (solenoid valves) which can control the flow of fluid (liquid or gas) to a corresponding sensor unit. The controllers and valves enable the sensor units to be cleaned in an individualized manner, and thus are fully capable of meeting the intended use limitations set forth in claim 2.
As to claim 3, Rice teaches a sensor cleaning system according to claim 1, characterized in that a compressed gas source controlled by the control unit is provided for compressing the cleaning gas in the gas reservoir (see Rice, Col. 14, Lines 27-33, Col. 14, Lines 63-67, and Col. 15, Lines 1-4, Fig. 2, ref. # 204, 206, 208, 205), which describes that the compressor can compress gas to be stored in the gas reservoir and the compressor may be controlled by a controller).
As to claim 4, Rice teaches the sensor cleaning system according to claim 3, characterized in that the control unit controls the compressed gas source such that the gas reservoir is filled in accordance with the operating state of the vehicle. (see Rice, Col. 14, Lines 27-33, Col. 14, Lines 63-67, and Col. 15, Lines 1-4, Fig. 2, ref. # 204, 208, which describes that the compressor, controlled by a controller, may pass air through a valve to the gas tank/accumulator, to fill it) 
As to claim 5, Rice teaches the sensor cleaning system according to claim 1, characterized in that a common container is provided for holding the cleaning liquid and the cleaning gas. (See Rice, Col. 9, Lines 19-31, Fig. 5, ref. # 500, 502, 504, which discloses that the pressure transfer device (analogous to a tank) may contain two compartments filled with a liquid and a gas).
As to claim 6, Rice teaches the sensor cleaning system according to claim 5, characterized in that the container has an inlet for filling in the cleaning liquid and an inlet for filling in the cleaning gas or a common inlet for filling in the cleaning liquid and the cleaning gas (See Rice, Col. 9, Lines 53-67 and Col. 10, Lines 1-3, Fig. 5, ref. # 520, 508, which describes a gas can inflow into the first partition and liquid may flow into the liquid partition of the common tank (pressure transfer device)). Additionally, the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
as well as a filling level sensor, a quality sensor and/or a pressure sensor. (See Rice, Col. 10, Lines 4-12, and Col. 24, Lines 32-52, Fig. 5, ref. # 500, 506, which discloses the system may have a pressure sensor to read the pressurized volume of the liquid)
As to claim 8, Rice teaches the sensor cleaning system according to claim 1, characterized in that the switch unit comprises switch valves (See Rice, Col. 5, Lines 55-67, which discloses that the controllers control a plurality of flow control devices which control solenoid valves)
Note that the language “which can be controlled by the control unit the switch valves being switchable to different switch positions, one switch position being provided as the closed position of the liquid reservoir and of the gas reservoir, one switch position being provided for delivering the cleaning liquid, one switch position being provided for delivering the cleaning gas and one switch position being provided for delivering a mixture of cleaning liquid and cleaning gas. ” relates to the intended use of the invention and imparts no patentability to the claims. Rice describes that the flow control devices (analogous to switch units) are composed of solenoids (solenoid valves) which control the flow of fluid (liquid or gas) to a corresponding sensor unit. The controllers and valves enable the sensor units to be cleaned in an individualized manner and can control the particulars of the gas and liquid flow (See Rice, Col. 5, Lines 55-67). Therefore, it is reasonable to assume that the invention described by Rice can meet the limitations set forth in claim 8. 
As to claim 9, Rice teaches the sensor cleaning system according to claim 1, characterized in that the control unit is designed such that the sensors can be cleaned at defined time intervals depending on the time of year, the weather and the vehicle location and/or based on a cleaning signal from the sensors to be cleaned and/or a dirt sensor on the sensor. (see Rice, Col. 18, Lines 66-67 and Col. 19, Lines 1-14, Fig. 3, ref. # 350, 332-336, 312-316) Rice discloses that the controllers can periodically, continuously, or near-continuously assess the status of each sensor to determine when a particular sensor needs to be cleaned. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US10857980B2 to Rice et al in view of DE 102005046029 A1 to Caspers et al.
As to claim 7, Rice fails to disclose a sensor cleaning system according to claim 5, characterized in that a heat exchanger, which is operated electrically and/or using heat from a cooling circuit, is provided at the container.
However, Caspers teaches a heating element and a heat distribution element arranged in the bottom region of the interior of the motor vehicle tank (See Caspers, [0064], Fig. 1, ref. # 13, 14, 2) where the heating element is a tubular heater, which are known to be operated electrically (see Caspers, [0065]).
As both relate to vehicle component cleaning systems comprising of a fluid tank and cleaning units, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Rice with the heater of Caspers so when the temperature drops to “melt off the frozen liquid in the tank, i.e. convert it into a liquid state of aggregation which is flowable to the consumer.” (See Caspers, [0008])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY H YASHARPOUR whose telephone number is (571)272-8405. The examiner can normally be reached M-F, 8 AM-5PM, first Friday of biweek off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY H YASHARPOUR/               Examiner, Art Unit 1714                                                                                                                                                                                         
/DOUGLAS LEE/               Primary Examiner, Art Unit 1714